     Case 3:20-cv-00410-MMD-CLB Document 4 Filed 11/17/20 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     HEATH VINCENT FULKERSON,                          Case No. 3:20-cv-00410-MMD-CLB
7                                         Plaintiff,                   ORDER
             v.
8
      STATE OF NEVADA DEPARTMENT
9     OF BUSINESS AND INDUSTRY, et al.,
10                                    Defendants.
11
            In this case, pro se Plaintiff Heath Vincent Fulkerson attempts to sue the Nevada
12
     Department of Business and Industry and the Hartford Financial Insurance Group for
13
     insufficiently paying out on purported worker’s compensation claims. Before the Court is
14
     the Report and Recommendation (“R&R” or “Recommendation”) of United States
15
     Magistrate Judge Carla L. Baldwin (ECF No. 3), primarily recommending upon screening
16
     Plaintiff’s proposed complaint that his proposed claims be dismissed with prejudice as
17
     frivolous because they are duplicative of claims he unsuccessfully tried to raise in a very
18
     similar case. Plaintiff had until October 27, 2020 to file an objection. To date, no objection
19
     to the R&R has been filed. For this reason, and as explained below, the Court adopts the
20
     R&R, and will primarily dismiss Plaintiff’s Complaint with prejudice.
21
            The Court “may accept, reject, or modify, in whole or in part, the findings or
22
     recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
23
     fails to object to a magistrate judge’s recommendation, the Court is not required to
24
     conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
25
     v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
26
     1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
27
     recommendations is required if, but only if, one or both parties file objections to the
28
     Case 3:20-cv-00410-MMD-CLB Document 4 Filed 11/17/20 Page 2 of 2




1    findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory

2    Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

3    clear error on the face of the record in order to accept the recommendation.”).

4            Because there is no objection, the Court need not conduct de novo review, and is

5    satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends the Court

6    grant Plaintiff’s application to proceed in forma pauperis because Plaintiff appears unable

7    to pay the filing fee. (ECF No. 3 at 2.) Judge Baldwin then recommends the Court dismiss

8    this case “as frivolous or malicious under § 1915(e)” because the claims he raises here

9    “are directly related—and are in fact identical—to those raised in another action filed by

10   Fulkerson in Case No. 3:20-cv-00400-MMD-CLB.” (Id. at 4.) The Court agrees with Judge

11   Baldwin. Having reviewed the R&R and the record in this case, the Court will adopt the

12   R&R in full.

13           It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF

14   No. 3) is accepted and adopted in full.

15           It is further ordered that Plaintiff’s application to proceed in forma pauperis (ECF

16   No. 1) is granted.

17           It is further ordered that Plaintiff’s motion to submit complaint (ECF No. 1-2) is

18   granted.

19           The Clerk of Court is directed to file Plaintiff’s Complaint (ECF No. 1-1).

20           It is further ordered that Plaintiff’s Complaint (ECF No. 1-1) is dismissed, in its

21   entirety, with prejudice.

22           The Clerk of Court is further directed to enter judgment accordingly and close this

23   case.

24           DATED THIS 17th Day of November 2020.

25
26

27                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
28
                                                   2
